Citation Nr: 1537330	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  10-22 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 10 percent prior to September 24, 2012, and to a rating higher than 20 percent since, for degenerative joint disease (DJD), i.e., arthritis of the lumbar spine, previously claimed as low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In support of this claim, the Veteran testified at a videoconference hearing in April 2011 before the undersigned Veterans Law Judge of the Board.

The Board subsequently remanded this claim in August 2012 primarily to obtain outstanding treatment records and have the Veteran undergo a VA compensation examination reassessing the severity of his low back disability.  The Board also reopened a claim for service connection for bronchitis/asthma on the basis of new and material evidence, but then proceeded to remand this and several other service-connection claims to the Agency of Original Jurisdiction (AOJ) for further development and consideration.  All of those other claims since have been granted, so are no longer on appeal since the Veteran did not in response separately appeal for higher ratings or earlier effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).  

As for the claim for a higher rating for the low back disability (which therefore is the only remaining claim at issue), the Veteran had the requested VA compensation examination in September 2012.  And in a February 2013 decision, also on remand, the Appeals Management Center (AMC) increased the rating for this low back disability from 10 to 20 percent as of the date of that VA compensation examination.  The Veteran since has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed he is seeking the highest possible rating for this service-connected disability, absent express indication otherwise).  So this claim now concerns whether he was entitled to 

a rating higher than 10 percent for this low back disability prior to September 24, 2012, and whether he has been entitled to a rating higher than 20 percent for it since.  As will be discussed, there was compliance, certainly substantial compliance, with the Board's remand directives concerning this claim, in turn allowing the Board to proceed with adjudicating it.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).


FINDINGS OF FACT

1.  Prior to September 24, 2012, the DJD of the Veteran's lumbar spine was not manifested by forward flexion of the thoracolumbar spine to 60 degrees or less; or combined range of motion of the thoracolumbar spine less than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.

2.  Since September 24, 2012, the DJD of the Veteran's lumbar spine has not been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or by favorable ankylosis of this entire segment of his spine.


CONCLUSION OF LAW

The criteria are not met for a disability rating greater than 10 percent prior to September 24, 2012, or greater than 20 percent since, for the DJD of the Veteran's lumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding this appeal, the Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, the each and every piece of evidence he has submitted or that has been obtained for him.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  He must not assume the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also, Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  This duty to notify was satisfied via a letter sent to the Veteran in January 2008.

The duty to assist also has been satisfied.  In meeting this additional obligation, VA has obtained the Veteran's VA medical records and private treatment records that are potentially relevant to his appeal.  He at no time has referenced any other records needing to be obtained, including since the Board remanded this claim in August 2012 partly to obtain additional (i.e., outstanding) records.


Moreover, the Veteran also has been provided VA compensation examinations assessing and reassessing the severity of his low back disability, in particular, initially in February 2008 and as already mentioned more recently in September 2012, on remand.  These examinations were adequate because they were based on an objective clinical evaluation, considered the history of this disability, also to this end included review of the relevant medical records regarding prior evaluations and treatment, and provided diagnostic test results and other clinical findings enabling the Board to address the applicable rating criteria.  Perhaps even more importantly, however, the examiners provided the required explanatory rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran has not made any pleading or allegation, including since the remand of this claim, that VA has not satisfied its duties to notify and assist him with this claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating he has this burden of proof and that the error, even if shown to have occurred, must be outcome determinative of the claim, meaning prejudicial, i.e., more than harmless).  See also 38 C.F.R. § 20.1102.

II.  Whether Higher Ratings are Warranted

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, as is the case here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, "staged" ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus is on the state of the disability from the year immediately preceding the receipt of the claim.  U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see also Mauerhan v. Principi, 16 Vet. App. 436   (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment owing to a mental disorder).

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that VA adjudicators must analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (meaning 0-percent disabling) under the applicable diagnostic code (DC).  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.


Lumbar strain and arthritis are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the General Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar (thoracic and lumbar) spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankyloses of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankyloses of the entire spine (that is, when additionally considering the adjacent cervical segment).  38 C.F.R. § 4.71a, DCs 5235-5243.

Associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

Note (5) of the General Rating Formula further explains that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Normal ranges of motion for the thoracolumbar spine are 90 degrees of flexion and 30 degrees of extension, lateral flexion, and rotation.  38 C.F.R. § 4.71a, Plate V.

III.  Analysis

During the period on appeal, the Veteran's low back disability was rated at 10 percent prior to September 24, 2012, and has been rated at 20 percent since.  The date of the increase was the date of the most recent VA spine examination he underwent on remand.  So the AMC concluded that was the first indication he met the requirements for this higher rating, therefore the effective date of the increase to this greater level of compensation.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997), citing 38 C.F.R. § 3.400(o)(1) (date entitlement arose).

During that examination, the examiner reported the following history:  "Initial injury to [the Veteran's] back [occurred] while playing volleyball [in approximately] 1990, [he] jammed [his] back landing on [his] heels.  [The Veteran] went to sick call, [and was] placed on ibuprofen and light duty for few days.  [He] later reinjured [his] back in [a] fall off [a] cliff [approximately] 120 feet in the Austrian Alps in 1993, [he] also gashed [his left] flank area and fractured [his left] hand...  [The Veteran] first recalls being told had degenerative disc disease in the 1990's; [he] says [it] has been confirmed by an MRI at [Mountain] Home VAMC.  [The Veteran] has had ongoing radicular symptoms in [left] leg of intermittent nature.  [He] has had several epidural injections with limited improvement on temporary basis.  No back surgeries.  [He] uses TENS unit on [an occasional] basis, which also provides temporary relief."

The Veteran reported that flare-ups do not impact the function of his thoracolumbar spine.  Range-of-Motion (ROM) testing showed the following results:  forward flexion ended at 60 degrees, extension ended at 25 degrees, right lateral flexion ended at 20 degrees, left lateral flexion ended at 20 degrees, right lateral rotation ended at 30 degrees or greater, and left lateral rotation ended at 30 degrees or greater.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  There was no additional limitation upon repetitive-use testing.  The examiner indicated the Veteran has less movement than normal, pain on movement, and interferences with sitting, standing and/or weight bearing.

The examiner also observed the Veteran had localized tenderness or pain to palpation at the left paralumbar adjacent to the S1 joint.  The Veteran did not have guarding or muscle spasm.  Muscle strength testing sowed normal results and he did not have muscle atrophy.  The reflex exam showed normal results.  The sensory testing showed normal results except decreased sensation in the left lower ankle/leg.  Straight leg testing was negative on the right and positive on the left.  The report confirms the Veteran has radicular pain or signs of radiculopathy.  He was noted to have mild intermittent pain in the left lower extremity, moderate paresthesias and/or dysesthesias in the left lower extremity, and moderate numbness in the left lower extremity.  The condition involves the L4/L5/S1/S2/S3 nerve roots on the left side.  The overall severity of the radiculopathy of the left lower extremity was noted to be mild.  The report further clarifies, however, that the Veteran does not suffer from any other neurologic abnormalities.  Imaging studies showed arthritis.

The report explains the Veteran has Intervertebral Disc Syndrome (IVDS).  DC 5243 provides that IVDS (preoperatively or postoperatively) is rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (VA's Combined Ratings Table).

According to DC 5243, a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  And a 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

Note (1) defines an incapacitating episode as a period of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician.  Id.

The September 2012 VA compensation examiner explained, however, the Veteran had not had any incapacitating episodes over the past 12 months, although he occasionally uses a brace as an assistive device.

The examiner indicated the Veteran's condition impacts his ability to work in the following manner:  "[n]o moderate to heavy work such as lifting or carrying; only occasional bending or twisting at the waist (as tolerated) and no prolonged standing nor prolonged walking.  Sedentary work is not affected as long as he retains the ability to change position at will."

Partly based on the pain and its effect on the Veteran's range of motion, the AMC increased the rating for the low back disability from 10 to 20 percent based on the results of that VA compensation examination.  But as discussed in Mitchell, this does not provide reason to further increase the rating beyond the 20-percent level because the Veteran's pain and other symptoms, even acknowledging their presence, are not severe enough to further restrict his range of motion so as to in turn warrant any greater rating.

The Veteran had undergone an earlier examination in February 2008.  At the time, he reported "constant low back pain 3/10.  Back pain worsens if he stays in one place too long.  Back pain has worsened to a 10/10 once in the past and he occasionally has pain that goes up to 5/10 - not exacerbated by anything in particular."

ROM testing at that time showed the following results:  flexion to 80 degrees, extension to 30 degrees, lateral flexion to the right and left to 30 degrees, lateral rotation to the right and left also to 30 degrees.  There was no additional loss of movement upon repetitive testing.  Muscle strength testing showed normal results.  Muscle spasms and tenderness did not affect spinal contour and the Veteran maintained a normal posture and gait.  

So as is readily apparent, he had greater range of motion during that earlier examination, hence, the reason he has a lesser 10 percent rating for that earlier point in time.

The results of the two exams, in comparison, show a worsening of the Veteran's condition.  Specifically, his flexion went from being limited to 80 degrees to 60 degrees.  That justified increasing the rating from 10 to 20 percent, but as mentioned does not support an assigning an even greater rating.

The Veteran filed this claim for an increased rating in December 2007, and since that time he has been seen and treated for chronic back pain.  But none of the VA treatment records document additional range-of-motion testing to show motion limited to 30 degrees or less, including when considering the effect of his pain.

Prior to filing the claim the Veteran presented at the VA medical center (VAMC) on September 16, 2007 complaining of back pain.  The note provides the following:  "44 [year old] male who was dressing this am when he felt sudden pain in lower back that 'brought me to my knees'.  Did not feel snap, popping.  No recent injury, fever, chills, n/v, bowel or bladder incontinence.  Has a history of low back pain but nothing this severe.  Pain does not radiate to thighs or legs.  Taken pain medication and cyclobenzaprine without relief."  He was treated with Toradol, Decadron, and morphine.  He was sent home to bed rest.  An MRI was ordered...  On September 23, 2007 a note indicates the Veteran "is only gradually improving, MRI is not until 10/2..."  The Veteran denied radiating pain down his extremities.  

An October 2, 2007 note indicates the MRI showed a bulging disc.  An October 30, 2007 note indicated he continues to have "problems with back pain" but the back brace "helps decrease [the] pain."

He was seen again on December 5, 2007.  That note provides the following:  "44 [year old] male with...back pain over last many years.  Has tried PT/OT, ESI, TENS, lifestyle changes to include 20 [pound] weight loss.  Now with L4-5 moderate disc bulge on MRI.  Denies leg pain, bowel or bladder incontinence, paresthesias."  The physician suggested additional strength exercises and physical therapy.  The Veteran was seen again on January 7, 2008.  The note reads:  "[The Veteran] reports that he had stopped [physical therapy] last time due to feeling we were becoming too aggressive.  However, he is currently seeing a chiropractor currently and is planning on having epidural steroid injection.  The Veteran reports that his pain has returned and is worse.  He states that he has more discs that are bulging.  Pain is in the low back but denies lower extremity symptoms."  Physical therapy notes begin in January 2007.  At that time, the Veteran was being seen for other conditions, including having a colonoscopy performed in January 2008.  By September 2008, the treatment records report that "back pain is controlled."

The claims file also includes extensive private treatment records.  However, those records mainly concern the Veteran's sinus and related conditions.  Those records do not offer any evidence on the ROM of his low back or the effect of his pain on his ROM.

In reassessing the severity of the Veteran's low back disability, on remand, the Board sees that in the February 2013 rating decision he was granted service connection for associated sciatic nerve paralysis of the left lower extremity based on the September 2012 VA compensation examiner's finding of radiculopathy in this lower extremity.  Therefore, an additional rating based on radiculopathy is not warranted since he already is being compensated for this at the 10-percent level under 38 C.F.R. § 4.124a, DC 8520.

And as for the underlying low back disability (arthritis and low back strain), the Board finds that a disability rating greater than 10 percent is not warranted prior to the VA compensation examination on September 24, 2012.  A 10 percent rating under the General Formula is appropriate.  Range of flexion was near normal at 80 degrees (keeping in mind that normal forward flexion is just slightly greater, to 90 degrees).  Muscle spasms and tenderness did not affect spinal contour and the Veteran maintained a normal posture and gait.  Although he was seen for increased pain in late 2007, there was no indication of forward flexion limited to 60 degrees or less or a combined range of motion of the thoracolumbar spine less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, so as to in turn warrant assigning the higher 20 percent or greater rating before September 24, 2012.

The September 2012 VA compensation examination was the first medical evidence documenting a worsening of his ROM.  However, the Board finds that a disability rating greater than 20 percent has not been warranted at any time since that September 24, 2012 VA compensation examination.  Range of flexion was noted to have been limited to 60 degrees.  The next higher rating requires just half that amount of forward flexion of the thoracolumbar spine, namely, to just 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  The Veteran's examination results do not demonstrate this required level of severity.

In deciding this claim, the Board has considered the Veteran's statements and reports of symptoms.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331,1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence, as required by the rating criteria, and many of these criteria are based on the results of objective (rather than subjective) testing.  That said, as mentioned, the ROM testing accounts for the extent his pain affects his ROM.


And as the preponderance of the evidence is against the Veteran's claim, for the reasons and bases discussed, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Other Considerations

Finally, the Board also has considered whether extra-schedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's lumbar spine disability (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the Rating Schedule.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (1995).  Hence, referral for an extra-schedular rating is unnecessary.  Consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required inasmuch as he has not satisfied the first prong of the three-part test discussed in Thun v. Peake, 22 Vet. App. 111 (2008).

The Board equally has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, though, there is no suggestion of unemployability due to the Veteran's service-connected low back disability.  The VA compensation examiner clarified that only certain types of employment, in particular, physically demanding, are no longer possible.  He believed the Veteran is still employable in a more sedentary job, and there is not the required suggestion that this other type of employment is not a viable possibility given his level of education, prior work experience and training.  So further consideration of a TDIU is not warranted.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.



ORDER

The claim of entitlement to a rating higher than 10 percent for the low back disability prior to September 24, 2012, and higher than 20 percent since, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


